        Case 1:17-cr-00722-VSB Document 304 Filed 03/04/20 Page 1 of 2




                                             March 4, 2020
VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Saipov,
      (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick:

      We write to respectfully request that the Court recommend to the Bureau of
Prisons that a SAMs-compliant social call be arranged for Mr. Saipov as
expeditiously as possible.

       Nothing in the Special Administrative Measures prevent the relief we seek:
The SAMs set a minimum of one phone call per month between Mr. Saipov and his
immediate family members, and otherwise delegate the quantity and length of the
calls to the discretion of the U.S. Marshals Service, BOP, and the MCC. See SAMs
Section 3(a)(ii) (specifying only that Mr. Saipov receive a minimum of one phone call
per month). However, Mr. Saipov’s social call privileges have been suspended for 90
days, and therefore he would not ordinarily be granted a call until approximately
mid-April. As such, we respectfully request that the Court recommend to the MCC
that it consider the unique circumstances here, and arrange a 15-minute social call
with Mr. Saipov’s wife and children as soon as possible.

       As the Court is aware, Mr. Saipov was unable to have a previously-approved
family visit last week, even though his wife and children had traveled from out-of-
state in anticipation of seeing him. As the MCC continues to be shut down to all
forms of visitation, and it is unclear when his family can feasibly return to New
York, we do not know when the visit can be rescheduled.

      MCC’s supervisory attorney, Nicole McFarland, committed to providing the
Court with an update about the status of MCC’s visitation by noon yesterday (see
Conf. Tr. at 17-18 (Mar. 2, 2020), but we are unaware of any information being
provided to the Court.
        Case 1:17-cr-00722-VSB Document 304 Filed 03/04/20 Page 2 of 2




       The unusual nature of this situation merits the relief we seek. Mr. Saipov is a
capital defendant who was denied one of the few in-person visits that are able to be
arranged every year. As a consequence, despite his trial commencing in less than
two months, he is unable to continue developing an important mitigating factor --
his sustained family ties.

      Finally, the Court is fully within its discretion to recommend that the MCC
grant this social call. See, e.g., United States v. Alimehmeti, S1 16 Cr. 398 (PAE),
ECF No. 139 (Order recommending BOP’s accommodation of social visit), attached
as Exhibit A. The government does not object to this request.



                                       Respectfully submitted,

                                       /s/ David Patton, Esq.
                                       David Patton, Esq.
                                       Counsel for Sayfullo Saipov




cc:   Government counsel
      Nicole McFarland, Esq.




                                          2
